Electronically Filed
                                                        Supreme Court
                                                        SCWC-30718
                                                        20-DEC-2011
                          NO. SCWC-30718                08:08 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

       KEVIN M. YAMAHATA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30718; CASE NO. 1DTA-10-02094)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Kevin M. Yamahata’s
application for writ of certiorari, filed on November 21, 2011,
is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai#i, December 20, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

Timothy I. MacMaster
for petitioner/defendant-
appellant on the application